Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,009,456. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are slightly narrower with additional limitations that the claims of the instant application do not have. Thus, the broad claims of the application are anticipated by the patent. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, & 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui et al (PGPub 2010/0284065)(Matsui).
Regarding Claim 13, Matsui discloses a microscope system, comprising: 
a first micro-retarder array (BP1, Fig. 1), wherein the first micro-retarder array is configured to convert a purely polarized light of an incident light into two components (Paragraph 36);
an optical device (13), wherein the optical device is configured to collimate the two components to two foci planes (Paragraph 36). The lens and Birefringent optical member (BP1) work to create two beams that are angularly separated thus creating two foci planes; 
a second micro-retarder array (BP2), wherein the second micro-retarder array is configured to combine a set of two components of the incident light, thereby producing a second purely polarized light (Paragraph 36); and 
a detector. The cited disclosure (Paragraph 36) mentions an observer may view the image through an eye piece. This would meet the limitation of “a detector”. 
Regarding Claim 16, Matsui discloses the aforementioned. Further, Matsui discloses a second optical device (15), wherein the second optical device is configured to collimate the set of two components of the incident light to the second micro-retarder array.
Regarding Claim 17, Matsui discloses the aforementioned. Further, Matsui discloses a sample (14), wherein the sample is placed at a foci plane of the two foci planes (See fig. 1).
Regarding Claim 18, Matsui discloses the aforementioned. Further, Matsui discloses wherein a component of the set of two components of the incident light is altered (Paragraph 36). They are altered to be orthogonally polarized.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102,s if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui.
Regarding Claim 14, Matsui discloses the aforementioned. Further, Matsui discloses a light source (11) and a polarizer (P) wherein the light source transmits the incident light to the polarizer and the polarizer converts the light to linearly polarized light;
Matsui but fails to explicitly disclose a half-wave plate, wherein the light source is configured to transmit the incident light to the half-wave plate; the half-wave plate is configured to produce the purely polarized light from the incident light;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Matsui with a half-wave plate, wherein the light source is configured to transmit the incident light to the half-wave plate; the half-wave plate is configured to produce the purely polarized light from the incident light because a half-wave plate can be used to rotate and control the angle of the polarized light which is useful with optics where the angle of polarization is key. 
Allowable Subject Matter
Claims 1-12, 19, & 20 would be allowable once the DP rejection is overcome. 
Claim 15 is not rejected under prior art and would be allowable once the DP rejection is overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to Claim 1 the prior art of record, taken alone or in combination, fails to disclose or render obvious  focusing each of the first purely polarized divergent component and the second purely polarized convergent component into a focal plane, thereby producing axially offset two foci planes, in combination with the rest of the limitations of the claim. 
Claims 2-12, 19, & 20 are allowable based upon their dependency.
As to Claim 15 the prior art of record, taken alone or in combination, fails to disclose or render obvious a photoelastic modulator; and a quarter-wave plate, wherein the photoelastic modulator, the half-wave plate, and the quarter-wave plate are configured to produce the purely polarized light from the incident light, in combination with the rest of the limitations of the claim. 
While the elements are claimed are all known in the art the combination with the other limitations  in the claim chain would be allowable. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jonathon Cook/
AU:2886
September 22, 2022




/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886